PER CURIAM
Jeremy Rutherford ("Appellant") appeals from the trial court's judgment, following a jury trial, convicting him of the class A misdemeanor of assault of a law enforcement officer in the third degree, in violation of Section 565.083 (RSMo. 2000 ), and two counts of the class C felony of unlawful possession of a firearm, in violation of Section 571.070. Appellant was sentenced as a prior and persistent offender, pursuant to Section 558.016, to two 15-year sentences for the counts of unlawful possession of a firearm, which were to run consecutively. Appellant also received a one-year sentence for the assault of a law enforcement officer, which was to run concurrent with the other sentences for a total sentence of 30 years.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).